Citation Nr: 1139855	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-10 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for disability of the feet manifested by pain to include as secondary to service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1994 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the Veteran's claim.

In April 2008, the Veteran presented sworn testimony during a formal hearing before the decision review officer.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that the Veteran currently has a disability of the feet manifested by chronic pain.

2.  The competent medical and other evidence of record serves to establish the presence of bilateral foot symptomatology during military service and continuity of such symptomatology since service.


CONCLUSION OF LAW

The Veteran's currently diagnosed disability of the feet manifested by chronic pain was incurred in military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a disability of the bilateral feet, which he contends was incurred in by his military service.  The Veteran has alternately contended that his bilateral foot disability is due to his service-connected left ankle disability.  See, e.g., the April 2008 RO hearing transcript.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his service connection claim in February 2006.  The Board need not, however, discuss the sufficiency of either the VCAA notice letter or VA's development of the claim in light of the fact that the Board is granting said claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board observes that all due process concerns have been satisfied.  See 
38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative and, as indicated above, declined the option to testify at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2011); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to prevail on the issue of entitlement to secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).


Analysis

The Veteran has asserted entitlement to service connection for a disability of the feet on both direct and secondary bases.  Accordingly, the Board will address the issue on both theories of entitlement.

As to Shedden/Wallin element (1), the medical evidence of record indicates that the Veteran has a disability of the feet that is manifested by chronic pain.  Foot malalignment, plantar fasciitis, and mild pes planus are documented in the medical evidence.  See, e.g., the private treatment records dated November 2000 and December 2006; see also the VA treatment records dated May 2006.  Accordingly, Shedden/Wallin element (1) is satisfied.

With respect to Shedden element (2), in-service disease or injury, the Board recognizes that the Veteran's service treatment records documented several complaints of foot pain and symptomatology.  A diagnosis of mild bilateral pes planus was noted in September 1997.  The Veteran was also treated for complaints of pain from his bilateral ankles through his feet in April 1998 and again in June 1998.  The July 1998 service separation examination documented the Veteran's report of "foot trouble," and further indicated that he was treated at podiatry for bilateral ankle instability.  Accordingly, the Board finds that element (2) is met to that extent.

With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for status-post left ankle sprain.  As such, Wallin element (2) is also met.

The remaining question is whether there is a link between the current disability of the feet and the Veteran's military service and/or his service-connected left ankle disability.  Critically, there is conflicting medical evidence of record concerning the issue of medical nexus.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Veteran was afforded a VA examination in June 2007 as to his pending claim.  Specifically, the June 2007 VA examiner interviewed and examined the Veteran, reviewed the Veteran's complete claims folder including service treatment records, and opined as follows:  "[n]o service medical records mentioned a diagnosis of treatment of any foot condition.  Separation exam is checked for foot problems, but clarification in writing is regarding the right ankle and not the foot.  There are no other records of foot diagnoses or being treated for a foot condition in his service medical records."  He continued, "[t]here is no objective medical evidence that the Veteran's left ankle condition contributed to the bilateral plantar fasciitis.  The Veteran had an occupation of a machinist, where he was on his feet for three years and now he is a heavy machine operator on his feet often and this would be more likely the cause of plantar fasciitis than remote injury from 1994 or 1995."  He further indicated, "[a]lso, if the left ankle would be the cause of the plantar fasciitis, one would expect the right foot to be worse.  It is this medical examiner's opinion that the bilateral foot condition is less likely as not a result of the Veteran's left ankle condition."

The June 2007 VA examination appears to have been based upon review of the record and thoughtful analysis of the Veteran's history.  However, the Board observes that the examiner failed to discuss the private treatment records which documented the Veteran's complaints of foot pain less than two years after the Veteran's military discharge.

In contrast, the Veteran submitted a private medical opinion to support his service connection claim.  In a signed letter dated December 2006, Dr. A.S.B. stated, "[t]o reiterate and summarize my evaluation, 'pain over the left ankle, right ankle, Achilles tendonitis, plantar fasciitis' all came about when [the] patient was in service in 1994.  Unfortunately, patient continues to have the symptoms and is quite debilitated because of this.  I have reviewed all the records from the VA that he brought during the visit."
Both June 2007 VA medical opinion and the December 2006 private medical opinion appear to have been based upon thoughtful analyses of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Board recognizes that in rendering his positive nexus opinion, Dr. A.S.B. relied predominantly on the Veteran's self-report of chronic bilateral foot symptomatology.  However, the Board has no reason to disbelieve the Veteran's contentions.  Crucially, the undersigned found the Veteran's statements regarding his continuity of symptomatology since service discharge to be credible as to the pending claim.

The Veteran has argued that he experienced bilateral foot pain following his basic training which has continued since his discharge.  See, e.g., the April 2008 RO hearing transcript.  The Board has no reason to disbelieve the Veteran's contentions.  As indicated above, while the Board notes that laypersons without medical training are not qualified to render medical opinions regarding matters such as diagnosis, onset, and etiology of disease, which call for specialized medical knowledge, they are allowed to report on observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), cf. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, the Veteran's statements concerning continuity of symptomatology are corroborated by the evidence of record.  As indicated above, the Veteran was treated for complaints of foot pain during his military service.  Notably, a September 1998 VA examination conducted contemporaneous with the Veteran's military discharge documented his report of "possible Achilles tendonitis affecting both ankles and feet posteriorly during active military service."  A review of the claims folder demonstrates that in November 2000, only two years after his military discharge, the Veteran was treated for complaints of chronic foot pain and was prescribed insoles.  See the private treatment records dated November 2000.  He sought additional treatment in 2003 and was eventually diagnosed with bilateral plantar fasciitis following subsequent treatment in 2006.  See the private treatment records dated February 2006 and December 2006.
Under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.

Accordingly, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current disability of the feet is a result of his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West Supp. 2011); 38 C.F.R. § 3.102 (2011).  As such, element (3), and thereby all three elements, has been satisfied.  For reasons and bases expressed above, the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for disability of the feet manifested by chronic pain is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


